‘Case 10-50091 Doc 981 Filed 08/22/19 Entered 08/22/19 14:51:54 Page 1 of 50

 

UNITED STATES BANKRUPTCY COURT _ . 25
DISTRICT OF CONNEETICUTS 22 Fo -

BRIDGEPORT DIVISION _ SUR

  

 

IN RE: CHAPTER 7

HAROLD E. COLE
Debtor

CASE NO: 10-50091 (JAM)

AUGUST 22, 2019

 

DEBTOR’S RESPONSE AND PARTIAL OBJECTION TO TRUSTEE’S MOTION FOR AUTHORITY TO
SELL PERSONAL COLLECTION OF ANTIQUES AND REMAINING PERSONAL PROPERTY OF
DEBTOR AT PUBLIC AUCTION

Debtor Harold E. Cole (“Debtor”) hereby responds and objects, in part, to the Trustee’s
AUGUST 8, 2019 Motion for Authority to Sell Personal Collection of Antiques and Remaining
Personal Property of Debtor at Public Auction (the “Motion”) and respectfully submits:

1. Debtor understands that additional sales of remaining assets are necessary and
is fully prepared to cooperate with the Trustee and her agents to effectuate necessary sales
because no one is more desirous of seeing this case closed than the Debtor.

2. However, Debtor's first objection to the Application is that any necessary sales
may not include Debtor’s exempt assets as provided for under 52-352(b) and that Debtor’s
home furnishings are synonymous with his personal collection and as such should not be
offered for sale until al other assets of the bankruptcy estate are liquidated.

3. Debtor wishes the Court to know that he disagrees with the accuracy of certain

individual statements contained in Trustee’s Application. Debtor respectfully submits that:
‘Case 10-50091 Doc 981 Filed 08/22/19 Entered 08/22/19 14:51:54 Page 2 of 50

a. Trustee’s representation that the Hamilton Group, LLC is an auctioneer

competent to sell the assets of the Debtor fails to acknowledge that prior to their

employment for the first sale, it appears that the Hamilton Group:

1.

oe ND YF WN

9.

had little to no experience with Early American Antiques

had not run an online auction in four years

had only run one online bankruptcy sale

had not yet used the Invaluable platform they chose for the sale

had little experience with catalog sales

made material misrepresentation in asset descriptions

made material misrepresentation in their market value appraisal

used photos which were unprofessional and taken on a wrinkled sheet

produced description throughout their auction listing with no spacing

between the words

b. Trustee’s representation that the Hamilton Group, LLC is an auctioneer

competent to sell the assets of the Debtor fails to acknowledge that before, during and

after the employment of the Hamilton Group for the first sale Debtor:

1.

provided 19 specific examples of items improperly appraised by the

Hamilton Group as documented by two independent appraisers

2.

provided a specific example of the Hamilton Group’s failure to

properly identify information critical to proper appraisal

3.

provided a specific example, using the Hamilton Groups definition of

Sales or market value approach to valuation as set forth in their appraisal, to

shown irrefutably that they had appraised an item for $200 with a market value

as show by actual recent sales of $4,035

4,

provided a specific example of a description which grossly

misrepresented an asset and its age and provided corroboration by an active

antiques dealer and appraiser with prior auction experience.

5.

repeatedly offered to review additional examples with the Trustee
‘Case 10-50091 Doc 981 Filed 08/22/19 Entered 08/22/19 14:51:54 Page 3 of 50

6. provided an affidavit to the above and additional issues dated

December 6, 2016 for which he has received no response.

c. Trustee’s representation that Debtor has provided “opposition” has failed to
document in what way debtor has done so and Debtor represents that options offered
to the Trustee based on his 50+ years in the Early American Antiques Market to allow his
assets to bring highest and best value were characterized as opposition. These options
included but were not limited to bringing forth an auctioneer, who was running on
average ten Sales per year in the three years prior and who estimated Debtors inventory
would bring $600,000 to $800,000 in his sales, to liquidate his antiques inventory prior
to the Trustee’s request these assets be sold. Debtor brought in an offer from Julia’s
(one of the top auction houses for Early American in the country) to advance the
Hamilton Group’s appraised value and turn any proceeds in excess of this amount after
their fees to the Trustee. Debtor arranged for the Hamilton Group to use a facility
otherwise blocked to vendors during the well-known “Antiques Week” in New
Hampshire—a prime location at a prime date and agreed to deliver the Maine antiques

| to the location.

d. That the Trustees representation that a “full catalogue and photographs will
be made in preparation for the auction,” fails to disclose that, the catalog produced by
the Hamilton Group for the prior sale, failed to meet industry standard as more fully
documented below and that a representative of the Hamilton Group has communicated
to Debtor’s representative, the they do not intend to provide value estimates for the

' upcoming sale, an American Antiques industry standard in auction catalogs.

e. That the Ramase assets should not be brought to sale at all until someone
with knowledge of antique building materials assesses their condition. Because of the
Trustee’s failure to preserve these asset, they may have deteriorated to the degree that
cost to bring them to sale may exceed the amount they will bring at auction and result
in a net negative to his bankruptcy estate. Given that the Hamilton Group previously
testified in the bankruptcy court, that they did not have knowledge of antique building

materials they should not be employed to make this assessment.
“Case 10-50091 Doc981 Filed 08/22/19 Entered 08/22/19 14:51:54 Page 4 of 50

f. That Debtor is concerned about the estimate of $100,000 to $250,000 being
used in the Trustee’s motion when no appraisal has been performed and when Debtor’s
Power of Attorney asked for the basis was told the Hamilton Group had not broken it
down. When Debtor’s Power of Attorney asked if they would provide a rough estimate
by just three categories—decoys, Ramase assets and personal collection—they were
unwilling or unable to provide it.

g. The “accepted payment forms” proposed by the Hamilton Group could be
catastrophic to the sale as they will eliminate a huge percent of the online buying
market. They blatantly ignore industry standard. They show a complete lack of
understanding/experience by the Hamilton Group of the guarantees provided by Live’
Auctioneer’s when customers pay by credit card through Live Auctioneer’s front end.

h. The 15% buyer’s premium claimed for the auctioneer in lieu of commission is
presented as a, “great benefit” to the bankruptcy estate when the traditional
commission in a bankruptcy sale, which this gallery has previously accepted, has a
maximum of 10% with a declining percentage after certain dollar thresholds are
reached. The proposed compensation would be a greater cost to the estate and
therefore should not be presented as a “great benefit”.

i. The “fees” estimated at $27,350 do not include an estimate of the 5% Live
Auctioneer’s fees which on a $250,000 sale would be an additional $12,500. When
combined with the disclosed fees and advertising budget of $9,500, Hamilton Group’s
cost to bring the assets to sale is actually approximately $49,350. There are other more
experienced galleries who can bring Debtors assets to sale at a lesser cost. Skinner’s for
example, keeps the buyer’s premium then charges a flat rate of 7% plus 1.5% insurance
as quoted directly by the gallery to the Trustee previously. The total charge for a
$250,000 sale would be $21,250, a saving to the bankruptcy estate of $28,100 and
would include their expertise, their full color catalog and their invaluable mailing
list/following. The Trustee has previously objected to the use of Skinners because they
want to pick only specific assets. If Skinner’s were allowed to pick what they feel would

bring $250,000 at their gallery, it would take less of my father’s collection and save the
-* Case 10-50091 Doc 981 Filed 08/22/19 Entered 08/22/19 14:51:54 Page 5 of 50

bankruptcy estate over $28,000 versus the Hamilton Group with substantially less

expertise, a dramatically less professional catalog, no mailing list/following for Early

American Antiques.

4, Debtor objects to motion for relief from the stay imposed under 11 U.S.C.
Section 6004(g), so that the sale may take place within ten days of the time this Court grants
this motion as it would not be possible to properly photograph and catalog the assets, meet
advertise deadlines to assure reasonable public notice and allow for reasonable opportunity for
inspection prior to the running of the sale.

5. Debtor submits and requests an evidentiary hearing be scheduled so that the
assertations above can be documented to the court so alternate actions can be taken which will
ensure Debtor's assets have the opportunity to bring highest and best value.

For one or all of the foregoing reasons, the Debtor asks this Court not to grant the

Trustee’s Motion at this time.

THE DEBTOR
HAROLD E. COLE

   

<

py: /hngen Atti use
Margaret Héminway /
As Power of Attorney

 
